11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Cedrik Jerome
Piert
Appellant
Vs.       Nos.  11-02-00129-CR, 11-02-00130-CR, &
11-02-00131-CR B
Appeals from Dallas County
State of Texas
Appellee
 
In
each appeal, appellant has filed in this court a motion to dismiss his
appeal.  Appellant states in his motions
that he is fully aware of his statutory and constitutional rights and that he
is knowingly, voluntarily, and intelligently waiving his right to appeal in
each case.  The motions are signed by
both appellant and his attorney. 
TEX.R.APP.P. 42.2.
The
motions are granted, and the appeals are dismissed.
 
PER CURIAM
 
July 25, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.